DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of RCE Filing
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   
Applicant's submission filed on 03/02/2021 has been entered.
The amendment filed on 02/22/2021 has been entered.
Applicant amended Claims 1, 3, 8-9, and 17-18, cancelled Claim 2, and added Claim 22.

Status of Claims
Claim 6 was cancelled earlier.
Claims 1, 3-5, and 7-22 are examined on merits herein. 

Claim Objections
`		Claim 17 objected to
Second, from the bottom, line of Claim 17 recites: “a width of first portion of the plug”. Examiner suggests changing the recitation to: “a width of the first portion of the plug”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 20: Claim 20 recites (line 3): “a spacer over sidewalls of the gate region”. The recitation is unclear for a few reasons. First, the limitation contradicts to the application, which teaches (Fig. 1, paragraph 0016 of the published application) that a gate region 180 includes a spacer 182 as its part, and accordingly, the spacer cannot be disposed over any part of the gate region. Second, the current application has no single spacer that is disposed near both sidewalls of a combination of a gate electrode and a gate dielectric. Third, spacer 182 is not disposed over a gate region sidewall, but creates a gate region sidewall (though the spacer is disposed along a gate, comprised a gate electrode and a gate dielectric).
Appropriate correction is required to clarify the claim language.
creating a sidewall of the gate region”.
In re Claim 21: Claim 21 is rejected under 35 U.S.C. 112(b) due to its dependency on Claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2014/0151763) in view of Uk et al. (KR 20020017806) and Wang (US 2012/0098070). 
In re Claim 9, Hung teaches a semiconductor structure, comprising (Fig. 9 and Annotated Fig. 9): 
Annotated Fig. 9

    PNG
    media_image1.png
    415
    524
    media_image1.png
    Greyscale

a substrate 300 (paragraph 0012);
a source/drain region 408 (paragraph 0012) over the substrate 300; 
a gate region 402 (paragraph 0012) over the substrate 300;
an etch stop layer 316 (paragraph 0017) over the substrate 300,
a first ILD layer 308 (paragraph 0014) between the substrate 300 and the etch stop layer 308, and in contact with the gate region 402;
a second ILD layer 318 (paragraph 0017) over the etch stop layer 316;
a first plug 330 (paragraph 0020) through the first ILD layer 316 and the etch stop layer 308, and electrically connected to the gate region 402; and
a set of two plugs 328 and 314 (paragraphs 0020-0021) through the first ILD layer 308 and the etch stop layer 316, electrically connected to the source/drain region 408, wherein 
a portion of the first plug passing through the etch stop layer 316 is substantially flush with a portion of the second plug passing through the etch stop layer 316 as is clear from Annotated Fig. 9.
Hung does not teach that the etch stop layer 316 is a composite layer created as a stack comprised of a first sublayer comprising a first sublayer with a first consistent thickness and a third sublayer comprising a first material with a third consistent thickness, and a second sublayer comprising a second material with a second consistent thickness and disposed between the first and third sublayers, wherein an etch rate of the first material with respect to an etchant is lower than an etch rate of the second material with respect to the etchant. Hung, accordingly, does not teach that the first plug 330 includes a first portion laterally adjoining the first sublayer of the 
Uk teaches (Fig. and Abstract paragraph 0050) an etch stop layer 406 comprising a first silicon nitride sublayer 41 having a consistent first thickness, a second silicon oxide sublayer 43 having a consistent second thickness, and a third silicon nitride sublayer 45 having a consistent third thickness, wherein the second sublayer is disposed between the first and second sublayers.
Wang teaches (Fig. 11, paragraph 0021) a single second plug 78 connected to a source/drain region 30.
Hung, Uk, and Wang teach analogous art as directed to an etch stop layer, and/or plugs connected to a gate and to a source/drain region, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Hung device in view of the Uk and Wang devices/teaching, since they are from the same field of endeavor, and Uk and Wang created successfully operated devices. 
It would have been obvious for one of ordinary skill in the art at the time of filing the application to modify the Hung device by substituting its set of second plugs with a single second plug, per Wang, in order to improve a reliability of the device.
See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results. With this modification, it would be inherent for the Hung/Han/Wang device that a bandgap of the second material is larger than the bandgaps of the first material (see paragraphs 0025 and 0027 of the specification of the current application published as US 2020/0127131).
Since Hung teaches that there is no space between his first and second plugs and the etch stop layer, it would have been obvious for one of ordinary skill in the art at the time of filing the application to create the first plug comprised a first portion laterally adjoining the first sublayer of the composite layer and a second portion laterally adjoining the second sublayer of the composite layer, while creating the second plug comprised a third portion laterally adjoining the first sublayer of the composite layer and a fourth portion laterally adjoining the second sublayer of the composite layer, wherein the first portion of the first plug is substantially flush with the third portion of the second 
In re Claim 12, Hung/Uk/Wang teaches the semiconductor structure of Claim 9 as cited above, wherein the first portion of the first plug is disposed under the second portion of the first plug and the third portion of the second plug is disposed under the fourth portion of the second plug.
In view of a trapezoid shape of the Hung/Uk/Wang plugs, it would have been obvious for one of ordinary skill in the art at the time of filing the application that a width of the first portion is smaller than a width of the second portion, and a width of the third portion is smaller than a width of the fourth portion.
In re Claim 14, Hung/Uk/Wang teaches the semiconductor structure of Claim 9 as cited above, wherein the composite layer (created, per Uk, as layer 316 of Hung) comprises the first sublayer as its bottom sublayer.
It would have been obvious for one of ordinary skill in the art at the time of filing the application, that for this structure (see Annotated Fig. 9), the first ILD layer 308 is in contact with bottom surface of the first sublayer of the composite layer 316.
In re Claim 16, Hung/Uk/Wang teaches the semiconductor structure of Claim 9 as cited above, wherein the composite layer (created, per Uk, as layer 316 of Han), comprises the third sublayer, as the top sublayer.
Based on Fig. 9, it is obvious for one of ordinary skill in the art that a top surface of the third sublayer of layer 316 is in contact with the second ILD layer 318. 

Claims 10-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hung/Uk/Wang in view of Seo et al. (US 6,376,303). 
In re Claim 10, Hung/Uk/Wang teaches the semiconductor structure of Claim 9 as cited above.
Hung/Uk/Wang does not teach that the second portion of the first plug and the fourth portion of the second plug respectively have a substantially curved sidewall profile. However, as it is shown for Claim 9, in the Hung/Uk/Wang structure, the second portion of the first plug and the fourth portion of the second plug are disposed adjacent and in contact with the sublayer comprised silicon oxide having a higher etching rate than silicon nitride disposed under the silicon oxide.
Seo teaches (Fig. 2, column 3 lines 30-58) that a wet etching of an alternating stack of dielectric layers 61/63, with 61 and 63 having different etching rates with respect to the same etchant (such as a hydrofluoric acid), leads to creation an opening comprised curved sidewalls with a wider opening created, obviously, in a dielectric layer with a higher etching rate.
Hung/Uk/Wang and Seo teach analogous art directed to an opening in dielectric layers, and one of ordinary skill in the art at the time of filing the application, would have had a reasonable expectation of success in modifying the Hung/Uk/Wang device in view of the Seo’ device/teaching, since they are from the same field of endeavor, and Seo created a successfully operated device.
In view of Seo, it would have been obvious for one of ordinary skill in the art at the time of filing the application that etching the first/second sublayers of the composite layer in the Hung/Uk/Wang device for creating openings for the first and second plugs 
Since Hung teaches that there is no space between the first and second plugs and the etch stop layer, it would have been obvious for one of ordinary skill in the art at the time of filing the application creating each of the first and second plugs comprised two portions corresponding to the first and second sublayers of the composite layer such that the first and third portions would laterally adjoin the first sublayer, and the second and fourth portions would laterally adjoin the second sublayer and having a curved profile (per Seo), in order to create the first and second plugs comprised no space between them and the composite layer.
In re Claims 11 and 15, Hung/Uk/Wang/Seo teaches the semiconductor structure of Claim 10 as cited above, wherein the second portion of the first plug and the fourth portion of the second plug has a curved profile (per Seo).
It would have been obvious for one of ordinary skill in the art before filing the application that each of the second portion of the first plug and the fourth portion of the second plug would comprises (as shown below in a portion of Fig. 2 of Seo):
Annotated Portion of Fig. 2

    PNG
    media_image2.png
    206
    434
    media_image2.png
    Greyscale

a first (second) lower sub-portion FL a first (second) middle sub-portion FM, and a first (second) upper sub-portion FU (as in Annotated Portion of Fig. 2), and the first (second) 
In re Claim 13, Hung/Uk/Wang teaches the semiconductor structure of Claim 9 as cited above, wherein the first material comprises silicon nitride, the second material comprises silicon oxide. 
Hung/Uk/Wang does not teach any etchant, including a hydrofluoric acid.
Seo teaches a hydrofluoric acid etchant (column 3 lines 30-58).
It would have been obvious for one of ordinary skill in the art at the time of filing the application to use such etchant as hydrofluoric acid for the Hung/Wang/Han device, in order to enable creation openings for the plugs.

As far as the claims 20-21 are understood, Claims 17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0020301) in view of Uk and Seo. 
In re Claim 17, Park teaches a semiconductor structure, comprising (Figs. 11-12): 
a substrate 100 (paragraph 0073);
a source/drain region 150, 160 (paragraphs 0099, 0110) over the substrate 100; 
an ILD layer 185 (paragraph 0120) over the substrate;
a first etch stop layer 180 (paragraph 0120) between the substrate 100 and the ILD layer 185, 
a plug 190 (paragraph 0119) through the ILD layer 185 and the first etch stop layer 180.

Uk teaches (Fig. and Abstract paragraph 0050) an etch stop layer 406 comprising a first silicon nitride sublayer 41 having a consistent first thickness, a second silicon oxide sublayer 43 having a consistent second thickness, and a third silicon nitride sublayer 45 having a consistent third thickness, wherein the second sublayer is disposed between the first and second sublayers. 
Seo teaches (Fig. 5B, column 11 line 52) that a plug has a cylindrical shape in a cross-sectional view, not a trapezius shape as in the Park device. 
Seo also teaches (Fig. 2, column 3 lines 30-58) that a wet etch of an alternating stack of dielectric layers 61/63 comprised different etching rates with respect to the same etchant (such as a hydrofluoric acid), leads to creation an opening comprised curved sidewalls, e.g., layers with different etching rates having different widths (obviously, layers with a higher etching rate are wider than layers with a lower etching rate). Seo further teaches that silicon oxide and silicon nitride have different etching rates (column 9 lines 48-52), while it is well known in the art that silicon oxide has a 
Park and Uk teach analogous art directed to an etch stop layer, and one of ordinary skill in the art at the time of filing the application would have had a reasonable expectation of success in modifying the Park device in view of the Uk device, since they are from the same field of endeavor, and Uk created a successfully operated device. 
It would have been obvious for one of ordinary skill in the art before the time of filing the application to modify the Park device by substituting its single layer silicon nitride etch stop layer with a composite etch stop layer consisting a stack of silicon nitride/silicon oxide/silicon nitride (per Uk), such as creating the first sublayer comprised silicon nitride having a consistent first thickness and the second sublayer comprised silicon oxide and having a consistent second thickness (and a third sublayer comprised a consistent third thickness), if a composite etch stop layer is desirable for the manufacturer: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results. 
Park/Uk and Seo teach analogous art directed to etching an alternating stack of dielectric materials having different etching rates, and one of ordinary skill in the art at the time of filing the application would have had a reasonable expectation of success in modifying/understanding the Park/Uk device in view of the Seo device/teaching, since they are from the same field of endeavor related to etching of alternating dielectrics, and Seo created and referred to successfully operated devices.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), changes in shape is not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant. 
In view of Seo, it would have been obvious for one of ordinary skill in the art before the time of filing the application that etching the first/second (silicon nitride/silicon oxide) sublayers of the composite stop etching layer in the Park/Uk device would lead to creation of an etched structure (for the plug opening) comprised a wider first (silicon nitride) sublayer (and a narrower first opening for the first portion of a plug) than a second (silicon oxide) sublayer (and a wider second opening for the second portion of a plug) both having a curved profile. 
Since Park teaches that there is no space between his plug and the etch stop layer, it would have been obvious for one of ordinary skill in the art at the time of filing the application creating the plug comprised at least first and second portions corresponding to the first and second sublayers such that there is a first interface between a sidewall of a first portion of the plug and the first sublayer and a second interface between a sidewall of a second portion of the plug and the second sublayer, wherein the second interface has a substantially curved profile and is separated from the source/drain region by the first interface, and wherein a width of the first portion of the plug is less than a width of the second portion of the plug. 
In re Claim 20, Park/Uk/Seo teaches the semiconductor structure of Claim 17 as cited above with the etch stop layer of Park substituted with the composite etch stop layer of Uk comprising the first (lower) sublayer of SiN and the second sublayer of SiO. 
Park teaches that the structure further comprises (Figs. 11-12 and paragraphs below) a gate region 121, 130 (paragraph 0077) over the substrate 100 and separated from the source/drain region 150, 160; and a spacer 130 (paragraph 0082) over sidewalls of the gate region 121 (e.g., “a spacer 130 creating a sidewall of a gate region”, in accordance with the claim interpretation), wherein the etch stop layer 180 is in contact with the source/drain region 150, 160 and the spacer 130. 
It is obvious that in the structure of Park/Uk/Seo as disclosed for Claim 17, the first composite layer is in contact with the source/drain region and the spacer.
In re Claim 21, Park/Uk/Seo teaches the semiconductor structure of Claim 20 as cited above, wherein Park teaches that the plug 190 is in contact with the source/drain region 150/160 (Fig. 12).
In re Claim 22, Park/Uk/Seo teaches the semiconductor structure of Claim 17 as cited above, wherein, the first composite layer (created per U) further comprising a fifth sublayer (as silicon nitride layer 45 of Uk) comprising the first material, wherein the second sublayer is between the first sublayer and the fifth sublayer, the plug has a fifth portion (obviously) disposed in the fifth sublayer, and a width of the fifth portion is less than the width of the second portion: for the same reason, for which the width of the first portion is less than the width of the second portion as explained for Claim 17.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of Uk and Seo. 
In re Claim 17, Hung teaches a semiconductor structure, comprising (Fig. 9)
a substrate 300 (paragraph 0012);
a source/drain region 408 (paragraph 0012) over the substrate 300;
an ILD layer 308 (paragraph 0014) over the substrate 300;
a first etch stop layer 304 (paragraph 0012) between the substrate 300 and the ILD layer 308;
a plug comprised first and second parts, 328 and 314 (paragraphs 0020-0021), through the ILD layer 308 and the etch stop layer 304.
Hung does not teach that the first etch stop layer is a first composite layer comprising a first sublayer comprising a first material and a first consistent thickness and a second sublayer comprising a second material different from the first material and having a second consistent thickness. Accordingly, Hung does not teach a first interface between a sidewall of a first portion of the plug and the first sublayer; and a second interface between a sidewall of a second portion of the plug and the second sublayer, wherein the second interface has a substantially curved profile and is separated from the source/drain region by the first interface.
Uk teaches (Fig. and Abstract paragraph 0050) an etch stop layer 406 comprising a first silicon nitride sublayer 41 having a consistent first thickness, a second silicon oxide sublayer 43 having a consistent second thickness, and a third silicon nitride sublayer 45 having a consistent third thickness, wherein the second sublayer is disposed between the first and second sublayers. 

Seo also teaches (Fig. 2, column 3 lines 30-58) that a wet etch of an alternating stack of dielectric layers 61/63, with 61 and 63 having different etching rates with respect to the same etchant (such as a hydrofluoric acid), leads to creation an opening comprised curved sidewalls, e.g., layers with different etching rates having different widths (obviously, layers with a lower etching rate are wider than layers with a higher etching rate). Seo further points out that silicon oxide and silicon nitride have different etching rates (column 9 lines 48-52), and it is well known in the art that silicon oxide has a higher etching rate than silicon nitride when etched by a hydrofluoric acid (see Torii, US 2013/0171814, paragraph 0144, on the common knowledge-inherency of the above feature).
It would have been obvious for one of ordinary skill in the art at the time of filing the application to modify the Hung device by substituting its single layer silicon nitride etch stop layer with a composite etch stop layer consisting a stack of silicon nitride/silicon oxide/silicon nitride, (per Uk), such as creating the first sublayer comprised silicon nitride and having a first consistent thickness of the substrate and the second sublayer comprised silicon oxide and having a second consistent thickness over the substrate, if such composite etch stop layer is desirable for the manufacturer: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results. 
It would have been also obvious for one of ordinary skill in the art at the time of filing the application to substitute the trapezius plugs of Hung with cylindrical plugs In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), changes in shape is not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant. 
In view of Seo, it would have been obvious for one of ordinary skill in the art before the time of filing the application that etching the first/second (silicon nitride/silicon oxide) sublayers of the composite stop etching layer of the Hung/Uk device would lead to creation of an etched structure (for the plug opening) comprised a wider first (silicon nitride) sublayer (and, accordingly, a narrower opening) than a second (silicon oxide) sublayer (and, accordingly, a wider opening) both having a curved profile. 
Since Hung teaches no space between his plug and the etch stop layer, it would have been obvious for one of ordinary skill in the art at the time of filing the application creating the plug comprised at least first and second portions corresponding to the first and second sublayers such that there is a first interface between a sidewall of a first portion of the plug and the first sublayer and a second interface between a sidewall of a second portion of the plug and the second sublayer, wherein the second interface has a substantially curved profile and is separated from the source/drain region by the first interface, and wherein a width of the first portion of the plug is less than a width of the second portion of the plug. 
In re Claim 18, Hung/Uk/Seo teaches the semiconductor structure of Claim 17 as cited above.

In re Claim 19, Hung/Uk/Seo teaches the semiconductor structure of Claim 18 as cited above. 
For a reason similar to that of Claim 17 (and due to the second composite layer), it would have been obvious for one of ordinary skill in the art before filing the application that a structure with the plug would further comprise: a third interface between a sidewall of a third portion of the plug and the third sublayer; and a fourth interface between a sidewall of a fourth portion of the plug and the fourth sublayer – e.g., due to the composite etch stop layer 316, wherein the fourth interface has a substantially curved profile, and the third interface and the fourth interface are above the first interface and the second interface.

Allowable Subject Matter
Claims 1, 3-5, and 7-8 are allowed
Reason for Indicating Allowable Subject Matter
Re Claim 1: Such combination of prior art of record as Lim (US 2015/0357329), Yang (US 2009/0039433), Han (US 2013/0043516) or Uk, and Seo teaches most 
Re Claims 3-5 and 7-8: Claims 3-5 and 7-8 are allowed due to their dependency on Claim 1.

Response to Arguments
Applicant’ arguments (REMARKS, filed 02/22/21) has been thoroughly considered.
Examiner agrees with Applicant (REMARKS, pages 7-8) that the amendment made for Claim 17 removes grounds for objections to the specification and a rejection of the claim under 35 U.S.C. 112(a).
Examiner agrees with Applicant (REMARKS, pages 8-9) that amendments to Claims 1 and 17 removes grounds for rejections of these claims under 35 U.S.C. 112(b).
Examiner agrees with Applicant (REMARKS, pages 9-11) that amended Claim 1 and claims dependent on Claim 1 are patentable, even in view of newly found prior art (cited in the section for allowable subject matter above).
Understanding applicant’s arguments related to independent Claims 9 and 17 (REMARKS, pages 11-13), Examiner does not view Claims 9 and 17 (as well as their dependent claims) as patentable, in view of the newly cited reference to Uk.

In view of the above, Examiner disagrees with Applicant (REMARKS, page 15) that claims of the application are allowable. However, Claim 1 and claims dependent on Claim 1 are allowed.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 03/08/21